238 S.W.3d 682 (2007)
Jason MARKS, Petitioner/Appellant,
v.
Felicia MARKS, Respondent/Respondent.
No. ED 89222.
Missouri Court of Appeals, Eastern District, Division Four.
September 11, 2007.
Motion for Rehearing and/or Transfer Denied October 25, 2007.
Application for Transfer Denied December 18, 2007.
Jason S. Marks, Saint Louis, MO, petitioner-appellant, pro se.
Gregory Brough, Clayton, MO, for respondent.
*683 Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 25, 2007.

ORDER
PER CURIAM.
Jason Marks appeals from the trial court's judgment giving him and Felicia Marks (Mother) joint legal custody of their child, yet giving Mother final decision-making authority should the parties not be able to agree on a decision. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).